IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 5, 2009

                                     No. 08-30684                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



HILDA SOLIS, SECRETARY, DEPARTMENT OF LABOR

                                                   Plaintiff-Appellee
v.

HOOGLANDS NURSERY LLC; MICHAEL HOOGLAND

                                                   Defendants-Appellants




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 5:07-cv-533


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       The Department of Labor sued Hooglands Nursery, its president Michael
Hoogland, and its owner Fredric Hoogland (collectively “Defendants”), alleging
violations of the overtime and recordkeeping provisions of the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. §§ 201–219. The Department later moved for
summary judgment against Defendants, asserting that (1) Defendants are each
“employers” under the FLSA and thus individually liable for any FLSA


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30684

violations, (2) Defendants violated various provisions of the FLSA, (3) the
Department is entitled to liquidated damages, and (4) Defendants should be
enjoined from committing any future violations of the FLSA.        In response,
Defendants conceded that both Hooglands Nursery and Michael Hoogland were
“employers” under the FLSA but argued that Fredric Hoogland was not.
Defendants contested all other issues.
      The district court granted the Department’s motion in part and entered
judgment against Hooglands Nursery and Michael Hoogland. The district court
denied the Department’s motion only to the extent that it sought to have Fredric
Hoogland declared an “employer” under the FLSA. After entering judgment, the
district court closed the case. Hooglands Nursery and Michael Hoogland filed
a notice of appeal, and we asked the parties to address whether the district
court’s order is a final order under 28 U.S.C. § 1291 over which we have
jurisdiction. Although they initially appealed, Hoogland Nursery and Michael
Hoogland now assert that we lack jurisdiction because the district court did not
resolve the Department’s claims against Fredric Hoogland.
      In its order addressing the Department’s motion for summary judgment,
the district court stated as follows:
      Defendant Fredric owns 98% of the nursery and is an
      owner/manager. However, Fredric testified that he has no authority
      regarding company policies. He testified that Michael totally
      operates the nursery. He admits that he has the authority to hire
      employees and make changes to employee pay, but claims that he
      has not exercised this authority. Fredric has no dealings with the
      office or bookkeeping and has no responsibilities in regard to the
      business. He has not been involved in the employment of the
      company’s workers and does not know what payroll records are
      kept. Under these facts and circumstances, the Court finds that
      Fredric lacked sufficient operational control to constitute an
      employer under the FLSA.
The district court’s judgment only mentions Fredric Hoogland in a sentence



                                         2
                                  No. 08-30684

denying the Department’s motion “to the extent it seeks to have Fredric
Hoogland deemed an ‘employer’ under the FLSA.”
      The Department contends that the district court’s order is final, as it
resolved all rights and liabilities of the present parties.      According to the
Department, the district court “essentially” found—on undisputed facts—that
Fredric Hoogland was not an “employer” under the FLSA and thus cannot be
liable for the alleged violations. The Department thus suggests that the district
court effectively decided the claims against Fredric Hoogland and asks this court
not to dismiss the appeal.
      The district court’s order (along with its closing the case) certainly implies
the resolution of all the Department’s claims against Defendants, and the lack
of a judgment resolving the claims against Fredric Hoogland was perhaps a mere
oversight. Yet, as the Department concedes, the district court did not explicitly
dismiss the claims against Fredric Hoogland. Fredric Hoogland did not file a
cross-motion for summary judgment nor did he request that the case against him
be dismissed, and the district court did not grant summary judgment sua sponte
against the Department on this issue. Instead, the district court merely denied
the Department summary judgment regarding Fredric Hoogland. Thus, the
Department’s claim against Fredric Hoogland has not been finally resolved.
Without a judgment dismissing (or otherwise addressing) the Department’s
claims against Fredric Hoogland, the district court’s decision is not final under
§ 1291. Moreover, this case presents no ground for reviewing a nonfinal order.
We therefore lack jurisdiction over this appeal.        See generally Briargrove
Shopping Ctr. Joint Venture v. Pilgrim Enters., Inc., 170 F.3d 536, 538–41 (5th
Cir. 1999).
      DISMISSED.




                                         3